o Se “SN AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-00896-APG-VCF Document 36 Filed 04/30/20 Page 1 of 1

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
CATHY L. DIFRANCO, )
) Case No. 2:19-cv-00896-APG-VCF
Plaintiff, )
)
V. dL . ORDER GRANTING JOINT
) STIPUATION FOR THE AWARD AND
ANDREW SAUL, ) PAYMENT OF ATTORNEY FEES AND
Commissioner of Social Security, ) EXPENSES PURSUANT TO THE EQUAL
) ACCESS TO JUSTICE ACT PURSUANT TO 28
Defendant. ) U.S.C. § 2412(d).

 

 

 

Based upon the parties’ Joint Stipulation for the Award and Payment of Equal Access to
Justice Act (EAJA) Fees, Costs, and Expenses, IT IS ORDERED that fees and expenses in the
amount of $8,300.00 for fees and expenses and $250.00 in costs, as authorized by 28 U.S.C. §§ 2412,
1920, be awarded subject to the terms of the Joint Stipulation. Any payments made shall be delivered
to Counsel at the following address: 11450 Bustleton Avenue, Philadelphia, PA 19116.

IT IS SO ORDERED.

Dated: April 30, 2020. ( a

UNITED STATES DISTRICT JUDGE

 
